internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-115134-98 date date legend trust a b a b c d e f g h i c plr-115134-98 d e f j k l m n o p q r s t corporations u v w x dear sir and madam in a letter dated date you requested rulings concerning the income and generation-skipping_transfer gst tax consequences of the proposed partition of the trust this letter responds to your request plr-115134-98 the information submitted and the representations made are summarized as follows a and b established the trust on a a and b could amend modify or revoke the entire trust by mutual written_agreement however each acting alone could amend only the dispositive provisions of her share the trust was amended on b c d e f and was finally amended in its entirety on g a died on h and b died on i article first of the trust directs the trustees to divide all of the property held in the trust into two unequal shares allotting one share for the benefit of a the a share and one share for the benefit of b the b share article second provides that the trustees are to pay to each of a and b the donors the net_income from their respective shares of the trust in quarter-annual payments so long as she lives or until the trust is terminated article third of the trust provides that the trust is to terminate on the death of the last survivor of a b c b’s husband d e and f the share of each donor is to be paid over free and discharged of all trusts to the then beneficiary or beneficiaries of the share article fourth of the trust provides that following a’s death the trustees are to pay the net_income from the a share as follows in quarter-annual payments for and during the natural lives of a’s sons e and f j to each for and during the natural life of either e or f should either of them die leaving no issue his share to the survivor for and during the natural life of either e or f should either of them die leaving issue the share of the income of the son so dying to the issue of that son in equal shares article fifth of the trust provides that following the death of b the trustees are to pay the net_income from the b share as follows in quarter-annual payments for and during the natural life of c and of d k to c and l to d for and during the natural life of c if d does not survive c m to c for and during the natural lives of a and d if c does not survive them n to a and o to d for and during the natural life of a if c and d do not survive a p to a for and during the natural life of e and f if c and a do not survive them o to d o to e and o to f plr-115134-98 for and during the natural life of e and f should all three of c d and a fail to survive them j to e and j to f for and during the natural life of e and f should both c and a fail to survive them and should one of e and f dies leaving no issue his share to the survivor for and during the natural life of e and f should both c and a fail to survive them and should one of e and f die leaving issue the share of the income of deceased one of e and f to the issue of the deceased one in equal shares article sixth of the trust provides that on the death of a and the death of b c d e and f the trustees are to pay the balance of the a share together with accumulated income free and discharged of all trusts to the surviving issue of e and f in equal shares article sixth of the trust further provides that on the death of b c a d e and f the trustees are to pay the balance of the b share together with accumulated income free and discharged from all trusts to the surviving issue of e and f in equal shares a b c d and e are deceased e had q children r of whom died without issue and s of whom are living f has t children all of whom are living since e’s death j of the net_income of each of the a share and the b share has been paid to f and j has been paid in equal shares to e’s living children the property of each share consists entirely of stock of the corporations several of e’s children are currently employed by the corporations and want to continue to operate them f and f’s children are not employed by the corporations and want the trust to diversify its investments it is represented that the beneficiaries disagree concerning the intent of article sixth of the trust relating to the disposition of the trust property on the termination of the trust specifically it is unclear whether a and b intended that on the termination of the trust the trust property is to be distributed j by right of representation to e’s then living issue and j by right of representation to f’ then living issue or in equal shares one share to each child of e and each child of f who is then living and one share by right of representation to the then living issue of each child of e and each child of f who is then deceased with issue then living f’s children believe that the trust property should be distributed in two equal shares one share for e’s family and one share for f’s family e’s children on the other hand believe that if f were to die today the trust property should be distributed in u equal shares one for each living child of e and f in order to resolve the controversy concerning the intent of the trust without incurring the costs and delay of a contested court_proceeding the trustees f f’s children and e’s children executed a compromise_agreement dated v under the plr-115134-98 compromise_agreement the property in each of the a share will be divided pro_rata into two equal shares the a share for e and the a share for f the b share also will be divided pro_rata into two equal shares the b share for e and the b share for f during f’s lifetime the net_income of the a share for e and the b share for e will be paid quarterly by right of representation to e’s then living issue on f’s death any balance of the net_income of the a share for e and the b share for e is to be added to the principal of each share and is to be distributed in equal shares one share to each child of e who is then living and one share by right of representation to the then living issue of each child of e who is then deceased with issue then living during f’s lifetime the net_income of the a share for f and the b share for f is to be paid quarterly to f on f’s death any balance of net_income of the a share for f and the b share for f is to be added to principal of each share and the then remaining principal of each share is to be distributed as follows a w thereof in equal shares one share to each child of f who is then living and one share by right of representation to the then living issue of each child of f who is then deceased with issue then living and b x thereof in equal shares one share to each child of e who is then living and one share by right of representation to the then living issue of each child of e who is then deceased with issue then living the trustees for the a share for e and the b share for e will remain the same the compromise_agreement however provides for the appointment of new trustees for the a share for f and the b share for f the trustees also entered into a redemption agreement dated v with each of the corporations under the redemption agreement each of the corporations agreed to redeem its stock held by the a share for f and the b share for f it is represented that the a share became irrevocable at a’s death on h and there have been no additions to the a share since date it is represented that the b share is exempt from the gst tax because b and c each allocated their gst_exemption to the b share in amounts sufficient to exempt it in full you have requested the following rulings neither the partition of the a share and the b share into equal shares for e and f the redemption of the stock held by the a share for f and the b share for f as provided in the redemption agreement nor the distribution of those shares as provided in the compromise_agreement will be construed as a constructive_addition to the trust or otherwise affect the trust’s exemption from the gst tax plr-115134-98 the partition and distribution provided for in the compromise_agreement will not result in a taxable gift by any beneficiary the partition and distribution provided for in the compromise_agreement will not result in the realization of gain_or_loss to the trust or to any of the beneficiaries for income_tax purposes ruling no sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- plr-115134-98 i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person generally modifications that change the quality value or timing of any beneficial interests rights or expectancies originally provided for under the terms of a_trust instrument will cause a_trust that is otherwise exempt from the gst tax to lose its exempt status we have examined the proposed compromise_agreement and the redemption agreement in the context of relevant case law that applies to this case the compromise_agreement appears to provide an allocation of trust corpus that is within the range of reasonable settlements considering the issue presented we have determined that the terms of the proposed compromise_agreement fairly reflect the relative merits of the contentions of the respective parties to the dispute accordingly we conclude that neither the partition of the a share and the b share into equal shares for e and f the redemption of the stock held by the a share for f and the b share for f as provided in the redemption agreement nor the distribution of those shares as provided in the compromise_agreement will be construed as a constructive or actual addition to the trust or otherwise affect the trust’s exemption from the gst tax ruling no sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift and is included in computing the amount of gifts made during the calendar_year based on the information submitted and the representations made we conclude that the partition and distribution provided for in the compromise_agreement will not result in any change in the quality value or timing of any of the powers beneficial plr-115134-98 interests rights or expectancies originally provided accordingly the compromise_agreement will not result in a taxable gift by any beneficiary ruling no sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss from the sale_or_other_disposition of property is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that generally the entire amount of gain_or_loss on the sale_or_exchange of property is recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained exchanged properties are materially different when they embody legal entitlements different in_kind or extent or they confer different rights and powers 499_us_554 thus two elements must exist for an exchange to be a sec_1001 taxable_event first the transaction must actually be an exchange or some other type of disposition second the property received must be materially different in_kind or in extent from that which was given up we have examined the proposed compromise_agreement in the context of the relevant case law including 305_us_188 based on the taxpayers’ representations the compromise_agreement appears to reflect the resolution of a bona_fide dispute to provide an allocation of principal of the trust that is within the range of reasonable settlements considering the issue in dispute and to fairly reflect the relative merits of the contentions of the parties to the dispute based on the information submitted we conclude that the partition of the a share into the a share for e and the a share for f the partition of the b share into the b share for e and the b share for f the distribution of the assets of the a share to the a share for e and the a share for f and the distribution of the assets of the b share to the b share for e and the b share for f as provided in the compromise_agreement will not result for income_tax purposes in the realization of gain_or_loss to the trust or to any of its beneficiaries this is because the interests of the trust beneficiaries in the four new shares will be deemed to be the interests that they had in the two original shares as of the times that the application of the provisions of the trust to the a share and the b share first became irrevocable accordingly no exchanges will have taken place as a result of the partitions and distributions reflected in the compromise_agreement because no beneficiary will be deemed to have received any new property plr-115134-98 and those partitions and distributions will not result in the realization of gain_or_loss to the trust or to any of the beneficiaries for income_tax purposes however we specifically do not rule that distributions subsequently made from the a share for e the a share for f the b share for e and the b share for f to their beneficiaries will not result in income_tax consequences to their distributors or distributees such consequences will be determined in accordance with subchapter_j of internal_revenue_code except as expressly in this letter we express or imply no opinion the concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions of the code or any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christine e ellison chief branch office of assistant chief_counsel passthroughs and special industries
